DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first arrival time calculating unit”, “second arrival time calculating unit”, and “speed control unit” in claim 1 and “gradient identifying unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for the above-noted limitations is described in the specification as control unit 12 (see paragraph [0027] of the specification as-filed). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Inou et al. (United States Patent Application Publication No. US 2018/0354518 A1) [hereinafter “Inou”] in view of Nishira (United States Patent Application Publication No. US 2005/0015203 A1).

Regarding claim 1, Inou teaches a vehicle speed control device (control unit 10) that controls a speed of a vehicle when the vehicle makes a lane change from a first lane, on which the vehicle is traveling, to a second lane, in a case where the first lane merges into the second lane to disappear in front of the vehicle (see [0034]-[0037], [0041]-[0056], and Figures 2-4), the vehicle speed control device comprising:
a speed control unit configured to control the speed of the vehicle (vehicle control actuator 27; see [0056]-[0062]).

Inou does not expressly teach a first arrival time calculating unit configured to calculate a first arrival time, which is a period of time until the vehicle reaches a lane change position that is a position where a merge of the first lane and the second lane is completed, a second arrival time calculating unit configured to calculate a second arrival time, which is a period of time until another vehicle traveling on the second lane within a prescribed range of the vehicle reaches the lane change position, and that the speed control unit is configured to control the speed of the vehicle such that the vehicle enables to make a lane change to the second lane ahead of the another vehicle in a case where the first arrival time is shorter than the second arrival time, and configured to control the speed of the vehicle such that the vehicle enables to make a lane change to the second lane behind the another vehicle in a case where the first arrival time is equal to or greater than the second arrival time. 
Nishira also generally teaches a system to aid a vehicle in completing a lane change (see Abstract). Nishira teaches providing lane change support in a situation where a first lane that a host vehicle is traveling on merges into a second lane at a lane change position (see [0037]-[0041] and Figure 3). Nishira teaches determining an arrival time for another vehicle traveling on the second lane to reach the lane change position (TTE1 and/or TTE2; see [0046]-[0049]). Nishira also teaches calculating another arrival time that represents the period of time until the host vehicle reaches the lane change position (TTE*; see [0049]-[0070]). Nishira teaches the arrival times are compared, and the host vehicle is controlled to merge into the second lane ahead of the another vehicle if TTE* < TTE1 and the host vehicle is controlled to merge into the second lane behind the another vehicle if TTE* > TTE1 (see [0073]-[0077], [0102]-[0109], and Figures 7-9). Nishira teaches this methodology of determining the ideal merging position for the host vehicle allows for smooth merging operation of the host vehicle (see [0100]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Inou so as to include a first arrival time calculating unit configured to calculate a first arrival time, which is a period of time until the vehicle reaches a lane change position that is a position where a merge of the first lane and the second lane is completed, a second arrival time calculating unit configured to calculate a second arrival time, which is a period of time until another vehicle traveling on the second lane within a prescribed range of the vehicle reaches the lane change position, and that the speed control unit is configured to control the speed of the vehicle such that the vehicle enables to make a lane change to the second lane ahead of the another vehicle in a case where the first arrival time is shorter than the second arrival time, and configured to control the speed of the vehicle such that the vehicle enables to make a lane change to the second lane behind the another vehicle in a case where the first arrival time is equal to or greater than the second arrival time, in view of Nishira, as Nishira teaches such a methodology supports smooth and safe lane-merging operations for a host vehicle in situations where a current lane merges into an adjacent lane and disappears (see [0100] of Nishira). 

Regarding claim 2, the combination of Inou and Nishira further teaches in the case where the first arrival time is shorter than the second arrival time, when a difference between the second arrival time and the first arrival time is within a prescribed time, the speed control unit determines whether or not the vehicle enables to make a lane change to the second lane ahead of the another vehicle based on a performance of the vehicle, and the speed control unit is configured to accelerate the vehicle when the speed control unit determines that the vehicle enables to make a lane change to the second lane ahead of the another vehicle, and decelerate the vehicle when the speed control unit determines that the vehicle does not enable to make a lane change to the second lane ahead of the another vehicle (see [0056]-[0084] and Figures 7-9 of Nishira and [0056]-[0062] of Inou; note that as expressed in the combination made in the rejection of claim 1 above, the actuator of Inou is used to automatically control the host vehicle to the calculated speed/acceleration).  

Regarding claim 4, the combination of Inou and Nishira, as applied to claim 1 above, teaches a vehicle speed control method of controlling a speed of a vehicle with a computer when the vehicle makes a lane change from a first lane, on which the vehicle is travelling, to a second lane, in a case where the first lane merges into the second lane to disappear in front of the vehicle (see [0034]-[0037], [0041]-[0056], and Figures 2-4 of Inou), the vehicle speed control method comprising:
executing with the computer:
a step of calculating a first arrival time, which is a period of time until the vehicle reaches a lane change position that is a position where a merge of the first lane and the second lane is completed (TTE* of Nishira; see [0049]-[0070] of Nishira); 
a step of calculating a second arrival time, which is a period of time until another vehicle traveling on the second lane within a prescribed range of the vehicle reaches the lane change position (TTE1 and/or TTE2 of Nishira; see [0046]-[0049] of Nishira); and 
a step of controlling the speed of the vehicle such that the vehicle enables to make a lane change to the second lane ahead of the another vehicle in a case where the first arrival time is shorter than the second arrival time, and controlling the speed of the vehicle such that the vehicle enables to make a lane change to the second lane behind the another vehicle in a case where the first arrival time is equal to or greater than the second arrival time (see [0073]-[0077], [0102]-[0109], and Figures 7-9 of Nishira, [0056]-[0062] of Inou, and the rejection of claim 1 above).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inou and Nishira, as applied to claim 1 above, and further in view of Syed et al. (United States Patent Application Publication No. US 2015/0066327 A1) [hereinafter “Syed”].

Regarding claim 3, the combination of Inou and Nishira, as applied to claim 1 above, teaches in a case where the first arrival time is shorter than the second arrival time, when the difference between the second arrival time and the first arrival time is within the prescribed time, the speed control unit determines whether or not the vehicle enables to make a lane change to the second lane ahead of the another vehicle based on the performance of the vehicle (see [0056]-[0084] and Figures 7-9 of Nishira). 

The combination of Inou and Nishira does not expressly teach a gradient identifying unit configured to identify a gradient of the first lane, wherein the determination is further based on the gradient of the first lane. 
Syed generally teaches a vehicle cruise control system (see Abstract). Syed teaches a road gradient and road resistance determination block 304 that determines a road gradient of the road current being travelled on (see [0022]). Syed then teaches that the determined maximum acceleration of the vehicle is compensated based upon the road gradient to determine a weighted maximum acceleration 334 (see [0022]-[0024]).
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Inou and Nishira so as to include a gradient identifying unit configured to identify a gradient of the first lane, and base the determination further on the gradient of the first lane by compensating the determined maximum acceleration amax taught by Nishira using the gradient, in view of Syed, as Syed teaches such a methodology allows for a proper determination of the maximum capable acceleration for a vehicle, as the gradient of the road alters the acceleration capabilities of a road vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Fujiki et al. (US 2017/0203764 A1) generally teaches:
In assisting merging vehicles on the road, a own vehicle is accelerated to target speed on a first lane. The own vehicle accelerated to the target speed is caused to change a travel lane from the first lane into a second lane. A distance A from the own vehicle to a reference position is acquired in the first lane, and speed of the own vehicle is also acquired. A traveling distance B required for the own vehicle to stop is calculated under a condition where the own vehicle traveling at speed acquired starts to slow down at predetermined deceleration. Assisting in merging is performed, on condition that a value obtained by subtracting the calculated distance B from the acquired distance A is smaller than a predetermined threshold value during a period from a start time of the acceleration to a start time of changing the travel lane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669